Exhibit 10.1

CONSULTING AGREEMENT

between

SCHNlTZER STEEL INDUSTRIES, INC.

and

Gary A. Schnitzer

For Work Generally Entitled

General Consulting Services



--------------------------------------------------------------------------------

CONSULTING AGREEMENT

 

Between

  

Schnitzer Steel Industries, Inc.

  

SSI

3200 NW Yeon Avenue

  

Portland, OR 97210

  

and

  

Gary A. Schnitzer

  

Consultant

50 Normandie Terrace

  

San Francisco, CA 941I5

  

Effective Date:            January 5, 2009

  

1. Scope of Agreement; Work Statements. SSI hereby engages Consultant, as of the
Effective Date set forth above, to provide consulting services and advice to
SSI. Consultant hereby agrees to provide such consulting services and advice, in
accordance with the Work Statement and any additional Work Statements that may
be signed by SSI, acting through its Authorized Representative (as provided in
Section 12 below), and Consultant while this Agreement is in effect. Each Work
Statement will become a part of this Agreement after execution by both parties.

2. Fees and Expenses. SSI shall compensate Consultant for the services specified
in each Work Statement in accordance with the fee provisions set forth therein.
Consultant agrees that such compensation constitutes full and complete
compensation for Consultant’s services and for all obligations assumed by
Consultant under this Agreement. Consultant shall issue an invoice for services
rendered in accordance with the applicable Work Statement which includes a
sufficient description of the days or partial days worked and the corresponding
services rendered in accordance with the payroll and internal audit requirements
of SSI. Payment terms are (30 days) after receipt of correct invoice by SSI.
Consultant will be responsible for payment of all income, social security and
other taxes assessed against fees paid by SSI to Consultant hereunder.

3. Confidentiality. In the course of providing services to SSI, it is
anticipated that Consultant may acquire knowledge (orally, by visual
observation, or in writing) of information considered by SSI to be confidential
and proprietary, including without limitation, that regarding: (a) matters of a
technical nature such as know-how, formulas, trade secrets, secret processes or
machines, inventions or research projects; (b) matters of a business nature such
as information about costs, profits, pricing policies, markets, sales,
suppliers, customers, plans for future development, plans for future products,
marketing plans or strategies; and (c) other information of a similar nature not
generally disclosed by SSI to the public, all of which information is referred
to collectively hereafter as “Confidential Information.”

 

  1    (Rev. 6/06)



--------------------------------------------------------------------------------

Consultant agrees that during the term of this Agreement Consultant will
(1) keep secret and retain in the strictest confidence all Confidential
Information, (2) not disclose Confidential Information to any third party unless
such disclosure is specifically authorized in writing by SSI, and (3) not use
any Confidential Information for any purpose other than performance of services
for SSI. Consultant further agrees to deliver promptly to SSI upon termination
of this Agreement, or at any time that SSI may request, all memoranda, notes,
records, reports, manuals, drawings or other documents (and all copies thereof)
relating to SSI business, and all property associated therewith, that are in the
possession or under the control of Consultant.

4. Ownership of Copyrights. Any original works of authorship, including any
written, pictorial, graphic or audiovisual work or sound recording, conceived or
created by Consultant under this Agreement shall be the property of SSI, and
Consultant hereby assigns and agrees to assign to SSI all of Consultant’s
rights, including the rights of copyright, in the works. Consultant will execute
all documents and perform all acts that SSI may reasonably request in order to
assist SSI in perfecting its rights in and to the works developed under this
Agreement anywhere in the world, and SSI will reimburse Consultant for any
expenses reasonably incurred by Consultant in so doing.

5. Inventions. Consultant agrees to disclose promptly to SSI all inventions or
improvements made or conceived, either alone or jointly with others, during the
term of this Agreement and for six (6) months thereafter as a direct result of
the services provided or Confidential Information obtained by Consultant during
the term of this Agreement or any extension thereof. Consultant will upon
request assign to SSI Consultant’s entire right, title and interest in and to
any and all such inventions and improvements. Consultant further agrees to
execute all documents and provide such other assistance as may be required for
SSI to obtain, maintain and protect patents on such inventions and improvements,
or otherwise perfect its rights in and to any such inventions or improvements,
and SSI will reimburse Consultant for any expenses reasonably incurred by
Consultant in so doing.

6. Hold Harmless and Indemnification. Consultant shall defend, at its own
expense, and indemnify and hold SSI, its officers, direct agents and employees
harmless from and against any and all claims, losses, expenses, (including
reasonable attorney’ fees), demands, or judgments which result from or arise out
of Consultant’s acts, errors, omissions or negligence in the Consultant’s
performance of services under this Agreement.

7. Independent Contractor Status. Consultant agrees that Consultant is an
independent contractor and not an employee of SSI, nor subject to the direct
supervision or control by SSI, and that Consultant shall not be eligible for SSI
employee benefits.

8. Insurance. Consultant shall maintain insurance coverage including workers’
compensation, employers’ liability and comprehensive liability in force for all
individuals performing services on behalf of Consultant under this Agreement, at
Consultant’s sole cost and expense, and in amounts reasonably sufficient to
cover any liabilities assumed by Consultant or imposed on Consultant under this
Agreement.

 

  2    (Rev. 6/06)



--------------------------------------------------------------------------------

9. Representation and Warranty. Consultant represents and warrants that
Consultant is not obligated under any agreement with a third party that
conflicts with the provisions of this Agreement. Consultant agrees that during
the course of this Agreement, Consultant will avoid any employment or other
activities that would give rise to a conflict of interest or an appearance of
conflict of interest or which would otherwise be inconsistent with this
Agreement.

10. No Assignment. This Agreement may not be assigned by Consultant without the
prior written consent of SSI.

11. Term and Termination. This Agreement shall remain in effect until terminated
by either party as provided herein.

This Agreement may be terminated by either party by written notice to the other,
with immediate effect, if the other party is in default in the performance of
its obligations hereunder or under any outstanding Work Statement.

Each Work Statement signed by both parties pursuant to this Agreement shall
expire on the date indicated therein, subject to the right of SSI to terminate
work by the Consultant thereunder with or without cause, with immediate effect,
upon notice to Consultant and payment by SSI for work performed satisfactorily
to date. Termination of this Agreement shall constitute termination of any
outstanding Work Statement. The provisions above relating to Confidential
Information, conflict of interest and original works of authorship shall survive
termination of this Agreement or any Work Statement.

12. Authorized Representative. The authorized representative of SSI for purposes
of this Agreement and any Work Statement hereunder shall be the officer of SSI
or direct report of an officer of SSI who executes this Agreement in the space
provided below, or any other person or persons who shall have been designated as
such by an officer of SSI or direct report thereof.

13. Notices and Governing Law.

(a) Any written notice relating to this Agreement or any Work Statement
hereunder shall be effectively given if sent, postage prepaid, by regular
first-class mail to the party for whom it is intended at that party’s address
set forth above, or at such other address as that party shall have previously
indicated by written notice.

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Oregon.

 

SCHNITZER STEEL INDUSTRIES, INC.

   

CONSULTANT

By:

 

/s/ Tamara Lundgren

     

/s/ Gary Schnitzer

Name:

 

Tamara Lundgren

   

Name:

 

Gary Schnitzer

Title:

 

President & CEO

     

 

  3    (Rev. 6/06)



--------------------------------------------------------------------------------

Exhibit A

Work Statement Commencement Date:        January 5, 2009

This Work Statement is a part of and incorporates the terms and conditions of
Consulting Agreement effective as of the date indicated above between the
undersigned.

1. Services to be Provided and Schedule of Performance. The services to be
provided by Consultant under this Agreement and the schedule of performance of
such services and payments due therefore are set forth below:

From time to time, the Chief Executive Officer may identify projects or
activities for Consultant which will be undertaken by mutual agreement.

2. Term, Termination. Unless terminated earlier as provided hereunder, this Work
Statement will expire on December 31, 2009.

Consultant’s performance under this Work Statement may be terminated by SSI at
any time as provided in the Consulting Agreement upon notice to Consultant and
payment by SSI for work performed satisfactorily to date. In no event shall SSI
be liable for more than the maximum fee, if any, specified below. Upon
termination or completion of Consultant’s performance under this Work Statement,
Consultant shall deliver to SSI the results of such performance through the date
of termination or completion.

3. Fees. The specific fees payable under this Work Statement are as set forth
below:

Consultant will be paid $1,700 per day for days worked (unless Consultant and
Company agree to a project based fee structure), and will receive reimbursement
for expenses incurred.

 

AGREED:

     

CONSULTANT

   

SCHNITZER STEEL INDUSTRIES, INC.

/s/ Gary Schnitzer

   

By:

 

Tamara Lundgren

Name:

 

Gary Schnitzer

   

Title:

 

President & CEO

 

  Exhibit A-1    (Rev. 6/06)